 Case 3:18-cv-06555-JD Document 43 Filed 03/01/19 Page 1 of 17

                   UNITED STATES DISTRICT COURT

                 NORTHERN DISTRICT OF CALIFORNIA            ORIGINAL


Before The Honorable JAMES DONATO, Judge


FINJAN, INC.,               )            Status Conference
                            )
           Plaintiff,       )            Pages 1 - 16
                            )
  vs.                       )            NO. C 18-06555 JD
                            )
FORTINET, INC.,             )
                            )            San Francisco, California
           Defendant.       )
____________________________)            Thursday, February 21, 2019



               REPORTER'S TRANSCRIPT OF PROCEEDINGS


APPEARANCES:

For Plaintiff:              Kramer Levin Naftalis & Frankel LLP
                            990 Marsh Road
                            Menlo Park, California 94025
                      BY:   PAUL ANDRE, ATTORNEY AT LAW



For Defendant:              Quinn Emanuel Urquhart & Sullivan LLP
                            50 California Street, 22nd Floor
                            San Francisco, California 94111
                      BY:   ANDREW HOLMES,
                            IMAN LORDGOOEL,
                            SEAN PAK, ATTORNEYS AT LAW




Reported By:             Raynee H. Mercado, CSR No. 8258


    Proceedings reported by electronic/mechanical stenography;
transcript produced by computer-aided transcription.


 RAYNEE H. MERCADO, CSR, RMR, CRR, FCRR, CCRR (510) 565-7228
      Case 3:18-cv-06555-JD Document 43 Filed 03/01/19 Page 2 of 17        2

 1   Thursday, February 21, 2019                                      3:32 p.m.

 2                           P R O C E E D I N G S

 3             THE CLERK:     Calling civil 18-6455 (sic), Finjan, Inc.

 4   versus Fortinet, Inc.

 5                        (Pause in the proceedings.)

 6             MR. ANDRE:     Good afternoon, Your Honor.       Paul Andre

 7   for Finjan.

 8             MR. PAK:     Good afternoon, Your Honor.       Sean Pak on

 9   behalf of Fortinet.

10             THE COURT:     All right.     Well, I don't know what to

11   do.   What are your ideas?

12             MR. ANDRE:     Your Honor, we were -- we worked out a

13   schedule between us that we all -- we agree on that.              Sitting

14   in the back room, we worked out a narrowing schedule where we

15   kind of split the difference.         All of our -- we're in

16   agreement -- I don't know if Your Honor is; I think that's

17   what it comes down to -- with the schedule we proposed.

18             THE COURT:     Well, I mean, just -- I don't think my

19   inquiry and the inquiry of at least another judge I know,

20   maybe more, about how to handle all this mass of stuff -- I

21   just don't -- I just don't know what the road map is.

22         I mean, there are vague suggestions I do this and I do

23   that and I look at this and look at that, but that's not

24   really helpful.

25             MR. PAK:     Your Honor, I think we -- what we tried to


      RAYNEE H. MERCADO, CSR, RMR, CRR, FCRR, CCRR (510) 565-7228
      Case 3:18-cv-06555-JD Document 43 Filed 03/01/19 Page 3 of 17            3

 1   do is we heard you loud and clear, that there are --

 2             THE COURT:     By the way, it's not just me.           I know at

 3   least one other judge is on the record with this, and I know

 4   others are going to be --

 5             MR. PAK:     Absolutely, Your Honor --

 6                        (Simultaneous colloquy.)

 7             THE COURT:     This is kind of a systemic problem, which

 8   is what I'm trying to get out.

 9                        (Simultaneous colloquy.)

10             THE COURT:     So I'm hoping for some solution other

11   than, oh, just dump it on some judge.         That's not going to

12   happen.

13             MR. PAK:     Right.

14             THE COURT:     Or well, let's just see what happens with

15   the other orders and you can take them into account.               That

16   defeats the purpose of the efficiencies.

17       Anyway, go ahead.

18             MR. PAK:     Yeah, so, Your Honor.     What we tried to do

19   was we went back and we actually worked with counsel for

20   Finjan to try to accommodate these different interests.               You

21   know, one is in terms of delaying some of the heavy discovery

22   in the case until we get to some point where we have better

23   understanding of claim construction issues, the prior art,

24   some of the statutory issues, the Alice 101 issues that are

25   being decided by different judges.


      RAYNEE H. MERCADO, CSR, RMR, CRR, FCRR, CCRR (510) 565-7228
      Case 3:18-cv-06555-JD Document 43 Filed 03/01/19 Page 4 of 17     4

 1       And so the agree -- if you turn to page three of the joint

 2   proposal, Your Honor, I think the most important date here is

 3   May 1st, 2020 would be the start of most of the fact discovery

 4   in the case.

 5       But what we're going to do, Your Honor, is we're going to

 6   front-load very early within about a month.          We will be

 7   producing source code in this case, as well as technical

 8   documentation all on the accused products to enable Forti- --

 9   to enable Finjan to be able to put together their infringement

10   contentions based on confidential information.           And so we have

11   that disclosure occurring early in the case.

12       And as Mr. Andre recommended or referenced earlier, we've

13   worked out a compromise in terms of the narrowing of the case,

14   which the other aspect, Your Honor, you know, is how do we

15   avoid some of this inefficiency if we can quickly figure out,

16   these are the claims that are actually based on some type of

17   factual evidence according to Finjan in terms of the

18   infringement.    We would narrow our prior art theories and

19   references as well.

20       So on page 2, what we have now, based on this compromised

21   agreement that Mr. Andre and I just worked out, on June 28th

22   of this year, Finjan has agreed to narrow their asserted

23   claims down to 37.     So this would be quite a reduction from

24   the numbers that we were discussing with Your Honor first time

25   we were here, which is over 200 in the complaint.


      RAYNEE H. MERCADO, CSR, RMR, CRR, FCRR, CCRR (510) 565-7228
      Case 3:18-cv-06555-JD Document 43 Filed 03/01/19 Page 5 of 17    5

 1       We would get to 37 asserted claims.

 2              THE COURT:     All right.

 3              MR. PAK:     Then three -- about three months after

 4   that, on September 26 of this year, Your Honor, we have agreed

 5   to narrow our prior art references to 72, so that's an order

 6   of 2 to 1 in terms of claims to prior art references.

 7       Then if Your Honor turns to page 4 --

 8              THE COURT:     Let me just jump in.

 9              MR. PAK:     Yes, sir.

10              THE COURT:     I got all that.

11       What -- Which case here in this list is -- which prior

12   case that's already pending in this district is that one that

13   overlaps the most with the claims and patents here?

14              MR. PAK:     I believe it's Checkpoint?

15              THE COURT:     Checkpoint action?

16              MR. PAK:     Your Honor, yes.

17              THE COURT:     Okay.     And everything in -- everything in

18   this case is at issue in Checkpoint in terms of claims and

19   patents?

20              MR. PAK:     I believe there's one patent -- one or

21   maybe one or two patents that are not in the Checkpoint case,

22   but it would be in the other two cases, the Juniper case as

23   well as the Sonic Wall case.

24              THE COURT:     Okay.

25              MR. PAK:     But the greatest overlap is with the


      RAYNEE H. MERCADO, CSR, RMR, CRR, FCRR, CCRR (510) 565-7228
      Case 3:18-cv-06555-JD Document 43 Filed 03/01/19 Page 6 of 17       6

 1   Checkpoint case.

 2             THE COURT:     All right.      Can you -- do you know which

 3   patents are not in either case?

 4             MR. PAK:     Yes.    We can find that out.

 5                      (Pause in the proceedings.)

 6             THE COURT:     That was for both -- I mean, you're the

 7   master of the complaint, so you should be -- plaintiffs

 8   probably should be telling me this.

 9       Which claims are not in either of the other cases?

10             MR. ANDRE:     Your Honor, unfortunately I don't have

11   the information in front of me.          If Mr. --

12             MR. PAK:     Yes.

13             THE COURT:     Oh, all right.

14             MR. PAK:     I have that information, Your Honor.

15             THE COURT:     All right.      What do we have, Mr. Pak?

16             MR. PAK:     In the Checkpoint case, Your Honor, all the

17   patents are at issue except for the '822 --

18             THE COURT:     '822.

19             MR. PAK:     -- and the '305 patents.

20             THE COURT:     All right.      And there -- there's no other

21   case where the '822 or '305 are an issue?

22             MR. PAK:     No, then we have -- oh, and also -- oh,

23   sorry.   And also '408.        But then if you jump to the Juniper

24   case, we have the '408 patent covered.

25             THE COURT:     Oh.     Okay.


      RAYNEE H. MERCADO, CSR, RMR, CRR, FCRR, CCRR (510) 565-7228
      Case 3:18-cv-06555-JD Document 43 Filed 03/01/19 Page 7 of 17      7

 1             MR. PAK:     Okay.

 2             THE COURT:     And what about the '822, is that anywhere

 3   else?

 4             MR. PAK:     And the '822 is in the Sonic Wall.

 5             THE COURT:     Same claims?

 6             MR. PAK:     I believe they've asserted at least

 7   overlapping claims.      I'm not sure if it's the same set of

 8   claims, but I know that the claims are --

 9             THE COURT:     All right.     Well, let me just tell you

10   what I'm thinking, and then we can talk about it.

11       I am strongly inclined -- I'm not persuaded yet -- but I'm

12   strongly inclined to just stay everything, every patent and

13   claim that's in another case.         And then you all can do a

14   judicial estoppel motion or issue a claim preclusion or

15   something like that.

16       But if there's a patent or a claim within a patent that's

17   not covered -- in other words new here -- this is the first

18   time it's come up, that seems fine.         Okay?

19       So maybe rather than doing this on the fly, why don't you

20   sift through it.     Seems like the plaintiff should take the

21   lead on that.    But however you want to do it.         And tell me in

22   a joint statement what is here on a unique basis.           Okay?

23       And then I'll factor that in, and I'll decide what I'm

24   going to do.    But churning and burning in two, three, five,

25   seven courtrooms on the same claims and same patents is not


      RAYNEE H. MERCADO, CSR, RMR, CRR, FCRR, CCRR (510) 565-7228
      Case 3:18-cv-06555-JD Document 43 Filed 03/01/19 Page 8 of 17     8

 1   going to happen here.         I've said that before.    It's just not

 2   going to happen.

 3       And I can tell you that there is a movement afoot to make

 4   sure it doesn't happen anywhere.         But at least we're going to

 5   draw the line here.      Okay?

 6       So -- but now, I'm not a hundred percent convinced on that

 7   course, but let's at least --

 8             MR. PAK:     Yes.

 9             THE COURT:     -- sift it down to anything that might be

10   unique.   And if there is nothing here that is unique, just let

11   me know that as well.

12             MR. ANDRE:     Your Honor, and you're talking about

13   claims of the patent or just the patent in general?

14             THE COURT:     No.     Claims in the patent.    So for

15   example, if the '305 patent is in five cases, but it's claims

16   one through seven, and you're raising claims eight through ten

17   here, and they're not raised any other case, that's fine.

18             MR. ANDRE:     Okay.

19             THE COURT:     Okay?    It needs to be on the claim level

20   in my view, because I can construe those claims on a clean

21   text, clean slate without having to worry that things are

22   going to go awry in the way that I'm concerned about.

23       I mean, you think it should be on a patent basis --

24             MR. ANDRE:     No, no --

25             THE COURT:     -- and less granular?


      RAYNEE H. MERCADO, CSR, RMR, CRR, FCRR, CCRR (510) 565-7228
      Case 3:18-cv-06555-JD Document 43 Filed 03/01/19 Page 9 of 17     9

 1             MR. ANDRE:    I think if we're going to do this

 2   procedure, on a claim basis, it makes sense.

 3             THE COURT:    Claim basis makes sense.

 4             MR. ANDRE:    But, Your Honor, I think the issue -- I

 5   think it raised last time I was here is this is a -- I mean,

 6   we're stuck in a circumstance where we've -- we're not able to

 7   get to the same -- same judge with all the different patents.

 8   In the way the district has split them up, that's not of our

 9   making necessarily, and so -- other than the fact we brought

10   claims in this district.

11       So I think the issue I would have is the indefinite stay

12   pending -- I don't know what would trigger the lifting of the

13   stay.

14             THE COURT:    Well, I don't know either.        We're going

15   to have to think that out, 'cause this is novel territory for

16   everybody.   Just thinking off the top of my head -- and don't

17   use this against me 'cause I'm just talking off the top of my

18   head as you are -- I'm not going to use it against you

19   either -- if, you know, ten claims get decided this year in a

20   claims construction, then you can let me know.

21       And one of you will bring a motion saying, "I like it."

22   Okay?   It's -- someone's going to win.        Plaintiff --

23   plaintiff's going to win or maybe something on the defense

24   side is going to win, and you're going to come and tell me,

25   this is the way to go, or you're -- defendant's going to tell


      RAYNEE H. MERCADO, CSR, RMR, CRR, FCRR, CCRR (510) 565-7228
      Case 3:18-cv-06555-JD Document 43 Filed 03/01/19 Page 10 of 17   10

 1   me, this is the way to go.

 2             MR. ANDRE:     This is just on the claim construction,

 3   because obviously our claims for infringement and --

 4             THE COURT:     Well, I'm only using claim construction

 5   as that tends to come first.       If there are Alice motions, that

 6   might be a trigger as well.

 7       Just looking at the -- you know, there are peak points in

 8   case management, so -- now, I'm not even sure Alice is a good

 9   example, because some of us, like me, believe Alice should be

10   brought in the motion to dismiss stage.          Some judges prefer to

11   bring it later.     It's just key events, okay?

12       So I'm not fixating on claim construction, but that tends

13   to be a highly important moment in the life of a patent case.

14             MR. ANDRE:     And reason I ask --

15             THE COURT:     You can send me, you know, updates

16   saying, oh, well, these five claims were thrown out on Section

17   101 motion, or they were sustained on a Section 101 motion.

18             MR. ANDRE:     I mean -- And the reason I ask, Your

19   Honor, is 'cause there is -- there are issues -- like, for

20   example, what -- we have a -- a Finjan/Sonic Wall Markman

21   hearing --

22             THE COURT:     You have a what?

23             MR. ANDRE:     Finjan/Sonic Wall.

24             THE COURT:     Sonic Wall.

25             MR. ANDRE:     That Markman hearing's set for March 1st,


      RAYNEE H. MERCADO, CSR, RMR, CRR, FCRR, CCRR (510) 565-7228
      Case 3:18-cv-06555-JD Document 43 Filed 03/01/19 Page 11 of 17    11

 1   in --

 2             THE COURT:     All right.

 3             MR. ANDRE:     -- just two weeks.

 4       We received two claim construction orders just last week,

 5   and that wasn't with the overlapping cases.           But then we had

 6   a -- I had a hearing this morning with Judge Alsup in Juniper,

 7   and there may be a procedure there where that case may just go

 8   up to interlocutory appeal, and a lot of those claims will be

 9   dropped, so --

10       We'll update Your Honor as --

11             THE COURT:     Yeah.   Just use your judgment on key

12   events and just let me know and --

13             MR. ANDRE:     And it's just these overlapping cases we

14   need to worry about, the ones listed in this --

15             THE COURT:     Well, let's -- no, first, I want to --

16   I'd like to hear from you if there's anything that's not

17   overlapping anywhere, okay?       And if that -- if there is a box

18   that you have substance for that in, then we'll probably just

19   go forward on those, okay?       'Cause we're fine.

20             MR. ANDRE:     Okay.

21             THE COURT:     If it turns out that everything is

22   overlapping -- in other words, at least one other judge is

23   looking at exactly the same patent and exactly the same claim,

24   then we're going to -- this will be the next plan, which is

25   we're going to wait till those issues ripen somewhere else.


      RAYNEE H. MERCADO, CSR, RMR, CRR, FCRR, CCRR (510) 565-7228
      Case 3:18-cv-06555-JD Document 43 Filed 03/01/19 Page 12 of 17   12

 1       And, you know, there are -- there are doctrines -- you

 2   know, issue and claim preclusion and estoppel are tailor made

 3   for these situations.      They are designed specifically as

 4   doctrines of judicial efficiency, so we're going to take

 5   advantage of them.

 6             MR. ANDRE:     And so in that regard, for example, some

 7   of the -- the patents in this case -- I mean, we've already

 8   taken 101 challenges and survived them on the Alice issues,

 9   can we bring that to Your Honor's attention as well?

10             THE COURT:     Absolutely.

11             MR. ANDRE:     Okay.     So to the extent that we have the

12   issues that, for example, numerous IPR's have been filed

13   against these patents, and the patents have survived all the

14   IRS's, and same with the 101 challenges.

15             THE COURT:     Has that actually happened?

16             MR. ANDRE:     Yeah, we've had almost 80 IPR's.

17             THE COURT:     Oh, interesting.     And you've lived

18   through all of them?

19             MR. ANDRE:     We have.     We've had good luck with IPR's.

20             THE COURT:     Eighty?

21             MR. ANDRE:     Eighty.    I think somewhere in the

22   neighborhood.    It's --

23             THE COURT:     You all should, like, subsidize -- pay a

24   subsidy to the federal -- anyway.         Okay.

25       That -- you know, that's fine.         I agree with that.


      RAYNEE H. MERCADO, CSR, RMR, CRR, FCRR, CCRR (510) 565-7228
      Case 3:18-cv-06555-JD Document 43 Filed 03/01/19 Page 13 of 17           13

 1       Now, let me also be clear.        You may -- you may win six 101

 2   motions, but if Mr. Pak in a moment of brilliance comes up

 3   with an argument that has not been raised in those prior

 4   cases, of course, everybody will have the right to do that.

 5       The same for the plaintiffs.         All right?     You may -- you

 6   may lose six Alice motions, but if you come up with something

 7   that the court -- no court has looked at yet, you can

 8   certainly raise that.      All right?

 9       So I'm going to relying on you two to be -- good judgment,

10   cooperative, and let me know where the soft spots are.               I will

11   tackle the soft spots.      I just -- we're just not going to do

12   the same thing over and over and over again.            That's just not

13   going to happen.

14       You understand what I'm saying.

15             MR. PAK:     Absolutely, Your Honor.

16             THE COURT:     Yeah.   Okay?    So no one's foreclosed on

17   brilliant new arguments or even not brilliant.            Nobody's

18   foreclosed on a chance to raise an argument that hasn't had

19   its time in court.      That's perfectly fine.        All right?     So

20   it's not by the pound.      It's by the novelty.

21             MR. ANDRE:     So should we take this agreed-to

22   schedule, then, and kind of toss it out the window at this

23   point, or --

24             THE COURT:     Well, I wouldn't necessarily toss it out

25   the window, but I would like some more information.               So sift


      RAYNEE H. MERCADO, CSR, RMR, CRR, FCRR, CCRR (510) 565-7228
      Case 3:18-cv-06555-JD Document 43 Filed 03/01/19 Page 14 of 17       14

 1   it down.     And then after you do that, let's figure out where

 2   exactly we are.        And if it turns out you have a handful of

 3   claims that are here for the first time ever, then you might

 4   just want to propose a schedule for those and a stipulation to

 5   put everything else on a kind of a rolling deferral.              That's

 6   how we'll call it.        Okay?   To be re-examined whenever there's

 7   a key event.     All right?

 8       And if it's turns out that there are no issues that can be

 9   segregated for treatment here, then we'll have to come in and

10   visit a little bit more.          All right?

11       And this -- look, this is a -- this is a complicated

12   situation.     It's novel.     It's very interesting.     And we just

13   have to have an efficient way of managing it.           That's all that

14   I'm asking for.        I want everybody to have their day in court

15   obviously, and you will have that.         But let's just do it in a

16   way that really counts that's all.

17       Okay?

18               MR. PAK:     Appreciate that, Your Honor.

19               THE COURT:     All right.

20               MR. PAK:     Let us work together.    In about a week --

21               THE COURT:     Are you two working well together?        You

22   look like you are.

23               MR. PAK:     We always work as well together, sometimes

24   not always in front of the jury, but that's the nature of the

25   profession.


      RAYNEE H. MERCADO, CSR, RMR, CRR, FCRR, CCRR (510) 565-7228
      Case 3:18-cv-06555-JD Document 43 Filed 03/01/19 Page 15 of 17       15

 1             THE COURT:     Have you tried any of these Finjan cases?

 2             MR. PAK:     Yes.   We have.    I did the Symantec case in

 3   Delaware, Your Honor.

 4             THE COURT:     And you've been trying them, too.

 5             MR. ANDRE:     Since 2005.

 6             THE COURT:     This is your main thing, right?          Well,

 7   one of your main things.

 8             MR. ANDRE:     It's been a good client.

 9             THE COURT:     No, just out of curiosity, what are you

10   doing in my colleague's courtroom at the circuit?            You said

11   that you're going express something?

12             MR. ANDRE:     He said if we would take the two

13   patents -- he did a shoot-out.         And if we agree that the --

14   that he'd certify those two patents for interlocutory appeal,

15   and we let that decide the rest of seven patents or five

16   patents in the case.

17         It was just a -- it was -- unique circumstance, 'cause it

18   was teeing up to have seven different trials the way he set it

19   up.   It was not a very efficient.        It didn't force the parties

20   to settle.    I think that's what the whole purpose was.

21             THE COURT:     Didn't work out.

22             MR. ANDRE:     No, it just kept going on and on.          It was

23   going to be a -- I think he abandoned the shoot-out idea.

24             THE COURT:     I don't think litigants appreciate how

25   each courtroom really does have its own approach to things.


      RAYNEE H. MERCADO, CSR, RMR, CRR, FCRR, CCRR (510) 565-7228
      Case 3:18-cv-06555-JD Document 43 Filed 03/01/19 Page 16 of 17   16

 1   You have to be in the well, like you two are, to understand

 2   that we are a highly diverse bench.

 3       Look, I mean, we're neighbors.

 4             MR. ANDRE:     Exactly.

 5             THE COURT:     Okay.    Anything else I can help you with

 6   today?

 7             MR. PAK:     No, Your Honor.     So we'll confer and submit

 8   something within a week.         Would that be acceptable, Your

 9   Honor?

10             THE COURT:     Yeah, just, you know --

11             MR. PAK:     Identifying --

12             THE COURT:     You've done a good job communicating

13   information.    Just keep it that way.       Just plain and simple.

14   Just spell it out for the judge, and I'll take it from there.

15   And I'll probably have you come back in for some more

16   discussion.    Okay?

17             MR. PAK:     Sounds good.    Thank you, Your Honor.

18             THE COURT:     All right.     Thank you so much.

19              (Proceedings were concluded at 3:48 P.M.)

20                                    --o0o--

21

22

23

24

25


      RAYNEE H. MERCADO, CSR, RMR, CRR, FCRR, CCRR (510) 565-7228
      Case 3:18-cv-06555-JD Document 43 Filed 03/01/19 Page 17 of 17

 1

 2

 3                         CERTIFICATE OF REPORTER

 4

 5             I certify that the foregoing is a correct transcript

 6   from the record of proceedings in the above-entitled matter.

 7   I further certify that I am neither counsel for, related to,

 8   nor employed by any of the parties to the action in which this

 9   hearing was taken, and further that I am not financially nor

10   otherwise interested in the outcome of the action.

11

12                  ___________________________________

13            Raynee H. Mercado, CSR, RMR, CRR, FCRR, CCRR

14                       Wednesday, February 27, 2019

15

16

17

18

19

20

21

22

23

24

25


     RAYNEE H. MERCADO, CSR, RMR, CRR, FCRR, CCRR (510) 565-7228
